Citation Nr: 1702253	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-35 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service from May 1948 to August 1961 and an additional period of active duty service from August 1961 to September 1966, which is dishonorable for VA purposes.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) via videoconference in February 2016, but he did not report to his scheduled hearing.  Accordingly, appellate consideration will proceed as though the request for a hearing has been withdraw.  38 C.F.R. § 20.704(d).

In May 2016 the Board remanded the issue on appeal for evidentiary development.  The Board finds there is compliance with the remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his GERD has resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and was productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no greater, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.21, 4.113, 4.114, Diagnostic Code 7346 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his claimed GERD.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Moreover, in sending the Veteran a letter requesting that he provide sufficient information to obtain records of treatment from Monroe Regional Medical Center in Ocala, Florida, to which the Veteran did not reply, the AOJ substantially complied with the Board's May 2016 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



II. Increased Rating

The Veteran claims that his service-connected GERD is more severe than what is reflected by the currently assigned ratings.  Specifically, asserting in his August 2011 notice of disagreement that his right arm could only be raised to shoulder height and he was in constant pain.  He took Oxycodone five times a day.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


The Veteran's GERD is currently assigned a 10 percent rating under Diagnostic Code 7346.  Diagnostic Code 7346 pertains to hiatal hernia.  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2016).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346.

Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another.  38 C.F.R. §§ 4.14, 4.113, 4.114 (2016).  Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2016).

The Veteran was afforded a VA examination in June 2010.  The Veteran reported excessive salivation, heartburn, occasional chest pain, epigastric discomfort, occasional nausea, and occasional vomiting especially in the evening time.  He had severe acid reflux and regurgitation practically every day, mostly in the evening, but no hematemesis or melena.  He took Zantac twice a day and over-the-counter Maalox and Mylanta.  He also took Oxycodone every six hours for chest discomfort.  He could not eat certain foods and had gained 15 pound in the past year.  Physical examination revealed mild epigastric tenderness.  The examiner opined that the Veteran had symptoms of acid regurgitation, acid reflux, epigastric discomfort, heartburn, had mild anemia, and a history of taking several over-the-counter antacids.  

A March 2014 VA treatment record notes the Veteran reported a history of four episodes of melena in the last six weeks.  

The Veteran was afforded another VA examination in June 2016.  He reported indigestion and had an upper and lower scope done that was normal.  He took continuous medication.  His signs or symptoms due to his GERD included infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, substernal pain, and sleep disturbances.  His symptoms occurred four or more times a year for an average duration of less than one day.  The examiner opined that the Veteran's GERD impacted his ability to work specifically noting "per vet, beef bothers me.  It just stays there.  Seems to get stuck when I am trying to swallow.  I don't eat it any more."  

Resolving reasonable doubt in the Veteran's favor, the Board finds the evidence reflects that the criteria for a higher rating not to exceed 30 percent is warranted.  Indeed, the evidence of record, to include the examination reports discussed above, demonstrates that the Veteran's GERD disability is productive of considerable impairment of health as contemplated by the higher 30 percent disability rating under Diagnostic Code 7346.  The Veteran has consistently reported reflux, regurgitation, episodic discomfort despite medication, and substernal or arm or shoulder pain.  Also, the June 2010 VA examiner found the Veteran had symptoms of acid regurgitation, acid reflux, epigastric discomfort, heartburn, mild anemia, and a history of taking several over-the-counter antacids, and the June 2016 VA examiner found the Veteran had symptoms of infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, substernal pain, and sleep disturbances. 

The Board finds the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's GERD. Although the Veteran reported four episodes of melena in March 2014, there is no finding that the Veteran's service-connected GERD resulted in material weight loss, moderate anemia, or other symptoms indicative of severe impairment of health.  On the contrary, the Veteran was found to have gained 15 pounds and the June 2010 VA examiner noted only mild anemia.  The Board is cognizant of and sympathetic to the Veteran's complaints of discomfort and acknowledges that he requires regular prescription medication for control of his symptoms.  It is for these reasons that he has been assigned a 30 percent disability rating.  However, absent the greater symptomatology reflecting more severe impairment related to GERD, the preponderance of the evidence is against the claim for any higher disability rating.  

Based on the foregoing, affording all benefit of the doubt to the Veteran, a rating not to exceed 30 percent for service-connected GERD is granted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  The Board finds that the rating schedule is adequate for rating the Veteran's disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in the assigned rating.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 


ORDER

Entitlement to a 30 percent rating, and no greater, for service-connected GERD is granted, subject to the laws and regulations governing monetary awards




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


